Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 1 of 6 PageID #: 18319




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   VIIV HEALTHCARE COMPANY,
   SHIONOGI & CO., LTD., and VIIV
   HEALTHCARE UK (NO. 3) LIMITED,           C.A. No. 1:18-cv-00224-CFC-CJB

                         Plaintiffs,        JURY TRIAL DEMANDED

                    v.

   GILEAD SCIENCES, INC.,

                         Defendant.         PUBLIC VERSION FILED: April 27, 2020



              LETTER DATED APRIL 16, 2020 FROM DANIEL M. SILVER, ESQ.
                         TO MAGISTRATE JUDGE BURKE

                                           MCCARTER & ENGLISH, LLP

                                           Michael P. Kelly (#2295)
   OF COUNSEL:                             Daniel M. Silver (#4758)
                                           Alexandra M. Joyce (#6423)
   John M. Desmarais                       Renaissance Centre
   Justin P.D. Wilcox                      405 North King Street, 8th Floor
   Laurie N. Stempler                      Wilmington, DE 19801
   Todd L. Krause                          (302) 984-6300
   Alyssa B. Monsen                        mkelly@mccarter.com
   Lindsey E. Miller                       dsilver@mccarter.com
   Kyle G. Petrie                          ajoyce@mccarter.com
   Thomas J. Derbish
   Julianne M. Thomsen                     Attorneys for Plaintiffs,
   DESMARAIS LLP                           ViiV Healthcare Company, Shionogi & Co.,
   230 Park Avenue                         Ltd., and ViiV Healthcare UK (No. 3) Limited
   New York, New York 10169
   (212) 351-3400
   jdesmarais@desmaraisllp.com
   jwilcox@desmaraisllp.com
   lstempler@desmaraisllp.com
   tkrause@desmaraisllp.com
   amonsen@desmaraisllp.com
   lmiller@desmaraisllp.com
   kpetrie@desmaraisllp.com
   tderbish@desmaraisllp.com
   jthomsen@desmaraisllp.com


  ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 2 of 6 PageID #: 18320




  Dear Magistrate Judge Burke:
          Now that its principal expert witness has been exposed for relying on misleading evidence,
  Gilead tries to bury his misdeeds by withdrawing the “experimental work” presented for the first
  time in the MacMillan Reply Report. (D.I. 228 at 1.) Because Gilead has no justification for the
  withdrawn material or its delay in withdrawing it, Plaintiffs (collectively, “ViiV”) request that the
  Court order Gilead to pay ViiV’s expenses for responding to that material, including attorneys’
  fees and expert costs. Although Gilead continues to oppose ViiV’s motion to strike the new
  arguments and evidence related to the computational and mathematical work in the MacMillan
  and Paton Reply Reports, the Court should strike those portions of Gilead’s reports.
  1. Gilead Should Pay ViiV’s Expenses Regarding the Withdrawn Experimental Work
      Over two months after serving the MacMillan Reply Report and after ViiV’s countless requests
  for underlying data, preparation of a sur-reply report, and motion to strike, Gilead now abruptly
  withdraws the new evidence and arguments in the MacMillan Reply Report related to
  “experimental work.”1 (D.I. 228 at 1.) Gilead hopes to avoid having its expert’s bad acts more
  fully exposed, and ViiV is stuck with the bill for the significant expenses it incurred exposing
  them. The Court “may assess attorney’s fees when a party has acted in bad faith, vexatiously,
  wantonly, or for oppressive reasons.” Parallel Iron LLC v. NetApp, Inc., 84 F. Supp. 3d 352, 356
  (D. Del. 2015) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)).
      Here, Gilead’s bad faith and vexatious conduct are clear. Gilead sandbagged ViiV with
  voluminous undisclosed data in its reply reports and then delayed the production of that underlying
  data for as long as possible. (See D.I. 216 at 2-3; id. at 2 n.3.) Gilead now seeks to withdraw a
  portion of the offending material from scrutiny by the Court, and an inspection of the MacMillan
  Reply Report shows why. The report, and particularly the experimental work that Dr. MacMillan
  personally directed, is rife with errors and raises significant questions of scientific integrity.2
      ViiV’s attorneys spent weeks reviewing hundreds of pages of laboratory notebooks and
  thousands of data files produced by Gilead related to Dr. MacMillan’s experimental work,
  preparing correspondence, and conducting telephone conferences to obtain from Gilead the
  necessary evidence in the first place. (D.I. 216 at 2; id. at 2 n.3, 5.) In addition, ViiV’s expert Dr.
  Peter Wipf prepared a detailed sur-reply report responding to the new arguments and evidence
  now being withdrawn. (D.I. 216, Ex. C.) In light of Gilead’s egregious conduct, ViiV requests that
  the Court sanction Gilead by compensating ViiV for its wasted time and effort.
  2. Computational/Mathematical Work of Drs. MacMillan and Paton Should Be Stricken
      Despite withdrawing a portion of the new material in the MacMillan Reply Report, Gilead
  opposes ViiV’s motion to strike similarly improper portions of the same report and the entirety of
  Dr. Paton’s Reply Report. While Gilead argues that these are entirely separate issues, they are not.
  Dr. MacMillan’s experimental and mathematical work and Dr. Paton’s computational work were

  1
    Gilead objects to paragraphs 35-77, 79-144, and portions of 159-182 in Dr. Wipf’s Sur-Reply Report. (D.I. 228 at 1
  n.1.) However, Gilead does not argue that it is prejudiced by these paragraphs or explain why it “considers [them]
  improper.” (Id.) Apparently Gilead hopes to silence Dr. Wipf from speaking about Dr. MacMillan’s misdeeds, which
  go directly to Dr. MacMillan’s lack of credibility. Thus, the Court should disregard Gilead’s conclusory objections.
  2
    D.I. 216, Ex. C, Wipf Sur-Reply Report ¶ 120 (“Several of Dr. MacMillan’s conclusions are not simply unsupported
  by experimental data; they are actually directly contradicted by the experimental data.”); id. ¶ 124 (“I noticed many
  instances where NMR spectra for different experiments appear to be identical to one another.”).
                                                           1
  ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 3 of 6 PageID #: 18321




  not performed in response to Dr. Wipf’s rebuttal expert report. (See D.I. 216 at 1-2.) Gilead admits
  this work began before it had submitted its opening reports. (D.I. 228 at 5.) Moreover, the
  experimental and computational work go hand-in-hand. ViiV’s efforts to assess the experimental
  work—though now withdrawn—were an enormous distraction that forced ViiV to divert valuable
  resources away from more fully analyzing and responding to the new computational and
  mathematical work that Gilead argues should not be stricken.
      Gilead’s reliance on Helios Software, LLC v. SpectorSoft Corp., No. 12-081-LPS, 2014 WL
  4796111 (D. Del. Sept. 18, 2014) is misplaced. In Helios, a reply report was prepared by the same
  expert who had prepared the opening report; the product testing in the reply report was performed
  after, and in direct response to, the rebuttal report’s criticism that no testing had been conducted.
  Id. at *3. Whereas here, the computational work was performed by an entirely new expert (Dr.
  Paton) in an entirely different field of study, and that work began even before Gilead’s opening
  report had been served. In fact, courts have stricken expert reports where an expert chooses to
  include evidence in reply that was available while drafting an opening report—particularly where
  the arguments in the rebuttal are, like here, “nothing at all surprising.” Intellectual Ventures I LLC
  v. AT&T Mobility LLC, No. CV 12-193-LPS, 2017 WL 478565, at *3-4 (D. Del. Jan. 31, 2017).
  Indeed, Gilead admits that it “prepared” the computational evidence because it expected ViiV to
  argue that its opinions lacked evidence. (See D.I. 228 at 5.)
      Gilead argues that even if the Court determines that its new computational and mathematical
  material is improper, it should “not strike critical evidence” without a showing of bad faith. (D.I.
  228 at 4.) This argument fails for at least two reasons. First, by Gilead’s own admission, the new
  material is not critical to its invalidity defense. Gilead represented that Dr. MacMillan decided not
  to rely on the challenged material in his opening report because “[he] concluded that the lack of
  adequate disclosure in the patent and cited literature was sufficient to show the patent’s invalidity.”
  (D.I. 228 at 5.) Second, as explained above, Gilead acted in bad faith both when it (a) failed to
  disclose the ongoing experimental, mathematical, and computational work in its opening report,
  and (b) then repeatedly delayed production of tainted data underlying these new arguments. (See
  D.I. 216 at 2-3; id. at 2 n.3.)
      In addition, Gilead incorrectly asserts that ViiV was not prejudiced by Gilead’s delayed
  introduction of the new computational and mathematical arguments. (D.I. 228 at 4-5.) Gilead’s
  late disclosure of its new evidence critically limited ViiV’s ability to analyze and respond to that
  evidence, while also responding to Gilead’s since withdrawn experimental work.3 Further, Dr.
  Wipf did not challenge Dr. MacMillan’s original mathematical analysis, and thus the new
  mathematical analyses of Drs. MacMillan and Paton were unnecessary and unresponsive. (See
  228, Ex. B, Wipf Rebuttal Report ¶ 137.)
      For these reasons, the Court should strike the new material in the Paton and MacMillan Reply
  Reports.




  3
   Gilead also argues there was no prejudice because ViiV failed to “prove that even one of these compounds could
  be made.” (D.I. 228 at 4 n.4.) But that is not ViiV’s burden. Moreover, ViiV did not know which compounds Gilead
  would attempt to synthesize or model until their delayed disclosure in the MacMillan and Paton Reply Reports.
                                                         2
  ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 4 of 6 PageID #: 18322




  Respectfully submitted,
  /s/ Daniel M. Silver
  Daniel M. Silver (#4758)


  cc:      All Counsel of Record (via CM/ECF and electronic mail)




                                                 3
  ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 5 of 6 PageID #: 18323




                                 CERTIFICATE OF SERVICE

          The undersigned counsel hereby certifies that true and correct copies of the foregoing

  document were caused to be served on April 16, 2020 on the following counsel in the manner

  indicated:


                                          VIA EMAIL

                                     Jack B. Blumenfeld
                                       Jeremy A. Tigan
                         MORRIS, NICHOLS, ARSHT & TUNNEL LLP
                                  1201 North Market Street
                                    Wilmington, DE 19899
                                        (302) 658-9200
                                   jblumenfeld@mnat.com
                                      jtigan@mnat.com

                                          Adam K. Mortara
                                          J. Scott McBride
                                         Mark S. Ouweleen
                                          Matthew R. Ford
                                         Nevin M. Gewertz
                                          Tulsi E. Gaonkar
                                         Rebecca T. Horwitz
                                        Madeline W. Lansky
                                       BARTLIT BECK LLP
                                54 West Hubbard Street, Suite 300
                                         Chicago, IL 60654
                                           (312) 494-4400
                                 adam.mortara@bartlit-beck.com
                                 scott.mcbride@bartlit-beck.com
                                mark.ouweleen@bartlit-beck.com
                                 matthew.ford@bartlit-beck.com
                                 nevin.gewertz@bartlitbeck.com
                                  tulsi.gaonkar@bartlit-beck.com
                                rebecca.horwitz@bartlit-beck.com
                                madeline.lansky@bartlitbeck.com




  ME1 33138641v.1
Case 1:18-cv-00224-CFC-CJB Document 240 Filed 04/27/20 Page 6 of 6 PageID #: 18324




                                         Meg E. Fasulo
                                    BARTLIT BECK LLP
                                1801 Wewatta Street, Suite 1200
                                      Denver, CO 80202
                                        (303) 592-3100
                                  meg.fasulo@bartlitbeck.com

                                          Nao Takada
                                    TAKADA LEGAL, P.C.
                                     112-01 Queens Blvd.
                                    Forest Hills, NY 11375
                                        (212) 380-7804
                                  naotakada@takadalegal.com

                          Attorneys for Defendant Gilead Sciences, Inc.



  Dated: April 16, 2020                             /s/ Daniel M. Silver
                                                    Daniel M. Silver (#4758)




                                               2
  ME1 33138641v.1
